Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 17, 2019.




                                       In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00558-CV


                            ALSCO, INC., Appellant

                                         V.

                       MALLORY JACKSON, Appellee

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-02372


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed July 3, 2019. On December 3,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.